Appeal by the defendant, as limited by his motion, from so much of a sentence of the Supreme Court, Westchester County (Angiolillo, J.), imposed February 28, 2002, as issued an order of protection to remain in effect until April 28, 2008.
Ordered that the sentence is reversed insofar as appealed from, on the law, and the matter is remitted to the Supreme Court, Westchester County, for a new determination of the duration of the order of protection, taking into account the defendant’s jail-time credit.
The court’s determination of the duration of the order of protection issued at sentencing pursuant to CPL 530.13 (4) should have taken into account the defendant’s jail-time credit. The matter therefore must be remitted to the Supreme Court, Westchester County, for a new determination of the duration of the order of protection, taking into account the defendant’s jail-time credit (see People v Nieves, 305 AD2d 520 [2003], lv granted 100 NY2d 564 [2003]). Prudenti, EJ., Florio, Krausman, H. Miller and Mastro, JJ., concur.